United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    May 14, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-30931
                           Summary Calendar



               In The Matter Of: ROBERT F MEREDITH, III

                                Debtor

                         --------------------

                       ROBERT F MEREDITH, III,

                              Appellant,

                                versus

                      ESTATE OF JOHN F MCKEITHEN

                              Appellee.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. 3:06-CV-84
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Robert Meredith did not disclose certain community property in

bankruptcy, including his wife’s checking account, savings account,

clothing, jewelry, safety deposit boxes, partnership interest, and

truck.   His wife testified that she knew of Robert’s plans to file

for bankruptcy but wanted no part of it.      The record reflects that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 04-30852
                                       -2-

Robert Meredith is a sophisticated businessman.               He was earning

$15,000 per month at the time of his filing, and he has previously

filed for bankruptcy protection in several of his past business

ventures.    From this, the bankruptcy court inferred that Meredith

intended to conceal assets and denied discharge.              See 11 U.S.C. §

727(a)(4)(A); see also Cadle v. Pratt, 411 F.3d 561, 565 (5th Cir.

2005). The district court also denied discharge on the ground that

Meredith    refused   to   obey    an   order   of   the   court,   see   id.   §

727(a)(6)(A), and on the ground that he concealed or failed to

preserve records from which his financial conditions might be

ascertained.     See id. § 727(a)(3).

     Meredith argues that it is irrational to risk so much in order

to protect so little, explaining that the community property is “of

little cumulative value, and dwarfed by the debt to be discharged

in the case.”     Love is an irrational commitment.           The bankruptcy

court’s conclusion that Meredith intentionally concealed assents in

order to protect his wife is supported by the record, particularly

by her testimony.     The judgment of the district court is

     AFFIRMED.